                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                       8:19CR67
                      Plaintiff,
                                                                        ORDER
       vs.

IVAN VENTURA SABINO and ADELA
SABINO PEREZ

                      Defendant.


       This matter is before the court on Defendant Ventura Sabino’s Unopposed Motion to
Continue Trial [29]. Counsel is seeking additional time to consult with the defendant for trial
preparation. Accordingly,

        IT IS ORDERED that Defendant Ventura Sabino’s Unopposed Motion to Continue
Trial [29] is granted as follows:

       1. The jury trial, as to both defendants, now set for May 7, 2019, is continued to June
11, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and June 11, 2019, shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


       Dated this 24th day of April 2019.


                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
